[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
{¶ 1} This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
{¶ 2} Defendant-appellant Katina Walker-Morgan pleaded guilty to one count of theft, in violation of R.C. 2913.02(A)(2), and two counts of forgery, in violation of R.C. 2913.31(A)(3). In exchange for the guilty pleas, the state dismissed three counts of forgery. Walker-Morgan was sentenced to maximum consecutive sentences. She has appealed.
{¶ 3} Pursuant to Anders v. California (1967), 386 U.S. 738,87 S.Ct. 1396, Walker-Morgan's appellate counsel has advised this court that, after a thorough review of the record, he can find nothing that would arguably support Walker-Morgan's appeal, and he has filed a motion to withdraw as counsel.
{¶ 4} Counsel now asks this court to independently review the record to determine whether the proceedings below were free from prejudicial error and whether the appeal is wholly frivolous. See id.;Freels v. Hills (C.A.6, 1988), 843 F.2d 958. We have done so and we concur in counsel's conclusion that the proceedings below were free from error. The record reflects that the trial court, pursuant to Crim.R. 11, scrupulously ensured that Walker-Morgan's pleas were made knowingly and voluntarily. Further, the trial court made the requisite findings for imposing maximum consecutive sentences and gave sufficient reasons supporting those findings.
{¶ 5} Therefore, we overrule counsel's motion to withdraw and affirm the judgment of the trial court. Although we have concluded that this appeal is frivolous pursuant to App.R. 23 and is without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Walker-Morgan because she is indigent.
{¶ 6} Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.
Painter, P.J., Doan and Hildebrandt, JJ.